Citation Nr: 0922935	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  05-33 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Reno, Nevada


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for fusion of the cervical spine at C4-T1 with retained 
hardware and degenerative disc disease (DDD)/radiculopathy, 
status post multiple surgeries, prior to January 30, 2009.

2.  Entitlement to a rating in excess of 20 percent for 
fusion of the cervical spine at C4-T1 with retained hardware 
and DDD/radiculopathy, status post multiple surgeries, from 
January 30, 2009.

3.  Entitlement to a separate compensable rating for a 
residual surgical scar due to fusion of the cervical spine at 
C4-T1.

4.  Entitlement to an extraschedular rating for fusion of the 
cervical spine at C4-T1 with retained hardware and 
DDD/radiculopathy, status post multiple surgeries.




REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from May 1972 to February 
1976, and from April 1980 to October 1995; he had additional 
service as a member of the Utah Army National Guard from May 
1979 to April 1980. 

This appeal came before the Board of Veterans' Appeals 
(Board) initially on appeal from a November 2004 rating 
decision in which the RO, in pertinent part, granted service 
connection for fusion of the cervical spine at C4-T1 with 
retained hardware and DDD/radiculopathy, status post multiple 
surgeries (cervical spine disability), and assigned an 
initial 10 percent rating, effective July 7, 2004.  The 
Veteran perfected a timely appeal of the initial disability 
rating assigned.

In June 2005, the Veteran testified at a hearing before RO 
personnel; he also testified at a Travel Board hearing before 
the undersigned Veterans Law Judge, in May 2006; copies of 
the hearing transcripts are associated with the claims file.

In July 2007, the appeal was remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC, for 
additional notice and development.

The issue of entitlement to an extraschedular rating for the 
Veteran's cervical spine disability is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the AMC, in Washington, DC.  VA will notify the 
Veteran if further action, on his part, is required.

As final preliminary matters, the Board notes that, in his 
original VA Form 21-526, the Veteran also asked for service 
connection for bilateral carpal tunnel syndrome (CTS), which 
the January 2009 VA examiner indicated had been diagnosed by 
electromyography (EMG)/ nerve conduction study (NCS) and was 
associated with the Veteran's cervical spine disability.  In 
his March 2005 notice of disagreement, the Veteran asserted 
that his cervical spine disability should be increased to 100 
percent, claiming that he had lost three jobs because of 
being on Morphine.  The Board construes this as a claim for a 
total rating due to individual unemployability (TDIU).  As 
neither the CTS nor the TDIU claim has been adjudicated, they 
are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  Prior to January 30, 2009, the Veteran's cervical spine 
disability was manifested by DDD and stenosis with partial 
ankylosis of the cervical spine; forward flexion, extension, 
and lateral flexion, right and left, to 45 degrees, left 
lateral rotation to 60 degrees, and right lateral rotation to 
50 degrees for a combined range of motion of 290 degrees with 
pain; and normal neurological examination without any 
evidence of incapacitating episodes requiring physician 
prescribed bed rest; it has not been manifested by 
unfavorable ankylosis of the entire spine, favorable or 
unfavorable ankylosis of the entire cervical spine, forward 
flexion of the cervical spine of 30 degrees or less, or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.

2.  From January 30, 2009, the Veteran's cervical spine 
disability has been manifested by DDD and degenerative joint 
disease with partial ankylosis of the cervical spine; forward 
flexion to 25 degrees, extension and right lateral rotation 
to 23 degrees, left lateral flexion to 18 degrees, right 
lateral flexion to 20 degrees, and left lateral rotation to 
40 degrees, for a combined range of motion of 149 degrees 
with pain; and normal neurological examination without any 
evidence of incapacitating episodes requiring physician 
prescribed bed rest; it has not been manifested by 
unfavorable ankylosis of the entire spine, favorable or 
unfavorable ankylosis of the entire cervical spine, or 
forward flexion of the cervical spine of 15 degrees or less.

3.  Since the award of service connection, the Veteran's 
residual scar due to fusion of the cervical spine at C4-T1 
has been manifested by an approximately 1-cm depressed 
surgical scar on the posterior neck and upper back measuring 
18-cm x 2-cm in diameter (the area of atrophy is midline and 
measures 18-cm x 2-cm). 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for fusion of the cervical spine at C4-T1 with 
retained hardware and DDD/radiculopathy, status post multiple 
surgeries, prior to January 30, 2009, have not been met.  38 
U.S.C.A. § 1155, (West 2002) 38 C.F.R. §§ 3.102, 3.159, 4.1-
4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, General Rating Formula 
for Diagnostic Codes 5237-5243 (as in effect since September 
26, 2003).

2.  The criteria for a rating in excess of 20 percent for 
fusion of the cervical spine at C4-T1 with retained hardware 
and DDD/radiculopathy, status post multiple surgeries, from 
January 30, 2009, have not been met.  38 U.S.C.A. § 1155, 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.40, 4.45, 
4.59, 4.71, 4.71a, General Rating Formula for renumbered 
Diagnostic Codes 5237-5243 (as in effect since September 26, 
2003).

3.  The criteria for an initial 30 percent rating for a 
residual surgical scar due to fusion of the cervical spine at 
C4-T1, are met.  38 U.S.C.A. § 1155, (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1-4.7, 4.118, Diagnostic Code 7800 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  The Board notes that a 
"fourth element" of the notice requirement requesting the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim was recently removed from the 
language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 
23,353-356 (Apr. 30, 2008).

VA's notice requirements apply to all five elements of a 
service-connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

Compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case the RO).  
Id.; Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  However, the VA's 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.  

The RO's September 2004 notice letter described the evidence 
necessary to substantiate a claim for service connection, and 
met all of the requirements then in effect; including 
informing the Veteran that it was ultimately his 
responsibility to see to it that any records pertinent to his 
claim are received by VA.  

This notification would also apply to the "downstream" issue 
of entitlement to a higher initial rating.  The United States 
Court of Appeals for Veterans Claims (Court) has held that, 
once service connection is granted, the claim is 
substantiated, additional notice is not required; and any 
defect in the notice is not prejudicial.  Dunlap v. 
Nicholson, 21 Vet. App. 112, 119 (2007); Dingess/Hartman, 19 
Vet. App. at 491.  The Veteran was not provided the notice 
required by Dingess/Hartman until October 2007, after the 
rating decision on appeal.  Even so, the Board finds that 
there is no prejudice to the Veteran in proceeding with the 
issuance of a final decision, as the claims were 
readjudicated in a March 2009 supplemental statement of the 
case (SSOC) issued in May 2009.  Hence, the Veteran is not 
shown to be prejudiced by the timing of the latter notice.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of "a fully compliant VCAA notification" followed 
by readjudication of the claim, such as in a statement of the 
case or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters decided herein on appeal.  Pertinent 
medical evidence associated with the claims file consists of 
the Veteran's service treatment records, post-service 
treatment records, and the reports of VA examinations.  Also 
of record and considered in connection with the appeal are 
the Veteran's testimony and various written statements 
provided by him and his representative, on his behalf.  

In summary, there is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with claims decided herein.  Accordingly, the 
Board will proceed to a decision on the merits.

II.  Laws and Pertinent Regulations

Disability evaluations are determined by application of the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2008).  When 
a question arises as to which of two ratings apply under a 
particular diagnostic code, the higher rating is assigned if 
the disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is or primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson, the Court noted an important distinction between 
an appeal involving a veteran's disagreement with the initial 
rating assigned at the time a disability is service 
connected.  Where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the effective date of the grant of 
service connection to consider the appropriateness of 
"staged rating" (i.e., assignment of different ratings for 
distinct periods of time, based on the facts found) is 
required.  See Fenderson, 12 Vet. App. at 126; see also Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

Effective September 26, 2003, the evaluation of diseases of 
the spine are evaluated using the General Rating Formula for 
Diseases and Injuries of the Spine under Diagnostic Codes 
5237-5243.  This formula provides that, with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching, in the area of the spine affected by 
the residuals of injury or disease: a 10 percent evaluation 
is warranted where there is forward flexion of the cervical 
spine greater than 30 degrees but not greater that 40 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height; a 20 percent evaluation is warranted where there 
is forward flexion of the cervical spine greater than 15 
degrees but not greater that 30 degrees; or, the combined 
range of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis; a 30 
percent evaluation is warranted where there is forward 
flexion of the cervical spine of 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine; a 40 
percent evaluation is warranted where there is unfavorable 
ankylosis of the entire cervical spine; and a maximum 
100 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire spine. 

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  General Rating Formula for Diseases and 
Injuries of the Spine, Note (5).

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees; extension is zero to 45 
degrees; left and right lateral flexion are zero to 45 
degrees; and left and right lateral rotation are zero to 80 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the cervical spine is 340 
degrees.  38 C.F.R. § 4.71a, The Spine, General Rating 
Formula for Diseases and Injuries of the Spine, Note (2).   

Intervertebral disc syndrome (IVDS) is evaluated by one of 
two alternative methods.  First, the disability can be rated 
on the basis of the total duration of incapacitating episodes 
over the previous 12 months.  Alternatively, IVDS can be 
rated by combining under 38 C.F.R. § 4.25 separate 
evaluations for its chronic orthopedic and neurological 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  For purposes of evaluation under Diagnostic Code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to IVDS that requires bed rest prescribed by 
a physician, and "chronic orthopedic and neurologic 
manifestations" means orthopedic and neurological signs and 
symptoms resulting from IVDS that are present constantly or 
nearly so.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 
(1).   

A 10 percent rating is assigned for incapacitating episodes 
having a total duration of at least one week, but less than 
two weeks, during the past 12 months.  A 20 percent rating is 
assigned for incapacitating episodes having a total duration 
of at least two weeks, but less than four weeks, during the 
past 12 months.  A 40 percent rating is assigned for 
incapacitating episodes having a total duration of at least 
four weeks, but less than six weeks, during the past 12 
months.  A maximum 60 percent rating is assigned for 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  Id.  See also 38 C.F.R. 
§ 4.71a, The Spine, Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (2008).  

The Board notes that the regulations no longer require the 
orthopedic and neurologic manifestations to be evaluated 
separately and then combined.  Rather, any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, separately, are to 
be evaluated under an appropriate diagnostic code.  General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(1).  

The Board points out that when evaluating musculoskeletal 
disabilities, VA may, in addition to applying the schedular 
criteria, consider granting a higher rating in cases in which 
a claimant experiences additional functional loss due to 
pain, weakness, excess fatigability, or incoordination, to 
include with repeated use during flare-ups, and those factors 
are not contemplated in the relevant rating criteria.  See 38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to 
be considered in conjunction with the diagnostic codes 
predicated on limitation of motion (see Johnson v. Brown, 9 
Vet. App. 7 (1996)).

Finally, the Board notes that neither the RO nor the AMC 
addressed the possibility of assigning a rating for the 
Veteran's surgical scar separate from the rating currently 
assigned for his cervical spine disability.  The January 2009 
VA examination report reveals the presence of a long scar 
starting on the posterior neck and extending into the upper 
back.  Thus, under the holding in Esteban v. Brown, 6 Vet. 
App. 259, 262 (1994), the Board has considered rating the 
Veteran's surgical scar under Diagnostic Code 7800 (2008), 
which provides ratings for disfigurement of the head, face, 
or neck.  Under Diagnostic Code 7800, a 10 percent rating is 
warranted for a skin disorder/scar with one characteristic of 
disfigurement of the head, face, or neck is rated 10 percent 
disabling; while a 30 percent rating is warranted for a skin 
disorder/scar of the head, face, or neck with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with two or three characteristics of 
disfigurement.  A skin disorder/scar of the head, face, or 
neck with visible or palpable tissue loss and either gross 
distortion or asymmetry of two features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement, is rated 50 percent 
disabling.  A skin disorder/scar of the head, face, or neck 
with visible or palpable tissue loss and either gross 
distortion or asymmetry of three or more features or paired 
sets of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with six or 
more characteristics of disfigurement, is rated a maximum 80 
percent disabling. 

Note (1) to Diagnostic Code 7800 provides that the 8 
characteristics of disfigurement, for purposes of rating 
under 38 C.F.R.  § 4.118, are: (1) a scar that is 5 or more 
inches (13 or more cm) in length (2) a scar that is at least 
one-quarter inch (0.6 cm) wide at the widest part (3) surface 
contour of a scar that is elevated or depressed on palpation 
(4) a scar that is adherent to underlying tissue (5) skin 
that is hypo-or hyper-pigmented in an area exceeding six 
square inches (39 sq. cm) (6) skin texture that is abnormal 
(irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm) (7) underlying soft 
tissue that is missing in an area exceeding six square inches 
(39 sq. cm), or (8) skin that is indurated and inflexible in 
an area exceeding six square inches (39 sq. cm).  Note (3) 
provides that unretouched color photographs are to be taken 
into consideration when rating under these criteria.  38 
C.F.R. § 4.118, Diagnostic Code 7800.  

[Parenthetically, the Board notes that the rating criteria 
for skin disorders (scars) were revised once during the 
pendency of this appeal, effective October 23, 2008.  
However, the Board notes that the October 2008 revisions are 
specifically not applicable to pending claims, like the one 
here, unless the claimant indicates that he wants the 
revisions to be applicable to his claim.  Neither the Veteran 
nor his representative has so indicated here.  See 73 Fed. 
Reg. 54,708 (Sept. 23, 2008).]

III.  Analysis

A.  Cervical Spine Disability

In a November 2004 rating decision, the RO granted service 
connection for the Veteran's cervical spine disability and 
assigned an initial 10 percent rating.  This rating remained 
unchanged until a March 2009 rating decision, in which a 20 
percent rating was assigned, effective January 30, 2009.

The Veteran asserts that higher ratings are warranted up to 
100 percent.  During a June 2005 RO hearing, the Veteran 
complained that the October 2004 VA examiner did not 
accurately report his statements and he felt that the 
examination report did not adequately reflect his degree of 
disability.  Specifically, the Veteran asserted that, during 
the day, his neck got very sore and stiff, and that both his 
cervical spine disability and the pain medications he took 
for it affected both his ability to perform his daily 
activities and his work as a gunsmith.  He testified that he 
was in constant pain all the time, contrary to the VA 
examination report, and that is why he is on Morphine.  If he 
was not on Morphine, his pain would have been an 8 or 9 on a 
scale of 1 to 10 on examination.  As a result, he had to give 
up motorcycle riding, weight-lifting and skydiving.  Being on 
Morphine, he is not suppose to be driving but, when he does 
drive, he reported that he cannot put his hands on the 
steering wheel for more than 3 to 5 minutes before he has to 
drop one hand down and use the other hand.  He stated that 
there are a lot of daily activities he cannot do, for 
example, he cannot pick up a lot of things and he drops 
things a lot.  The Veteran asserted that sleeping is 
ridiculous as he must sleep on a 45-degree angle.  During the 
May 2006 Travel Board hearing, the Veteran testified that he 
can no longer go motorcycling, compete in shooting contests, 
or go boating.  He complained of tingling in his arms and 
constant pain.

Prior to January 30, 2009

Considering the pertinent evidence, in light of the above-
noted criteria, the Board finds that an initial rating in 
excess of 10 percent, prior to January 30, 2009, is not 
warranted.

The Veteran's service treatment records reveal that, in 
August 1992, he underwent a diskectomy of C7-T1 with 
resection for left C8 radiculopathy.  He did well with 
symptoms until riding a motorcycle in May 1993, when onset of 
right cervical pain which progressed to left cervical and 
upper trapezoidal pain with associated left intermittent 
tingling of the arm and hand, digits 4 and 5, when seen in 
July 1993.  In June 1995, a C5-C6 anterior cervical 
diskectomy and tricortical iliac bone graft was performed due 
to cervical spondylosis at C5-C6.  On the Veteran's August 
1995 retirement examination report, the examiner noted that 
he had a tender cervical spine and upper thoracic spine, 
status post discectomy and bone graft.  

A September 1997 private hospital discharge summary report 
reflects that the Veteran was admitted because of severe pain 
and tingling sensation and numbness of the upper extremity, 
neck and shoulder, with a positive neurological examination, 
as well as positive somatosensory evoked potential and 
magnetic resonance imaging (MRI), with the presence of 
spondylotic spur and disc at C6-C7, and a previous history of 
anterior fusion of C5-C6.  He underwent surgery and the final 
diagnosis was herniated nucleus pulposus and spondylosis at 
C6-C7, bilaterally, corrected by excision of the disc, 
decompression and foraminotomies, bilaterally, and fusion.

Private treatment records for pain management dated from 
December 2003 to May 2004 show that he was diagnosed with C3-
C4 disc protrusion, status post C4 through T1 fusion.  A 
December 2003 examination showed moderate restrictions in 
cervical range of motion in all directions and a well-healed 
surgical scar on the posterior cervical and upper thoracic 
area.  He had muscle stiffness paracervical, bilateral, from 
C3-C7.  Sensory examination of the upper extremities and 
motor examination were unremarkable.  Biceps and triceps 
reflexes were symmetrical.  He was treated with epidural 
steroid injections in December 2003 and January 2004, along 
with taking MS Contin 60 mg twice a day with significant 
improvement.  By February 2004, he was taking MS Contin 60 mg 
once a day and was told to decrease it to 30 mg once a day.  
When seen in March 2004, the Veteran complained of increased 
pain on the right, he was to continue taking MS Contin 30 mg 
twice a day; another epidural injection was performed later 
the same month.  In May 2004, he complained of increased pain 
and was told to take MS Contin 60 mg twice a day.  The 
Veteran was no longer a candidate for any additional 
injections.

In a July 2004 statement, the Veteran's private surgeon 
indicated that he had first seen the Veteran in April 2003, 
at which time his complaints were cervicalgia, radiculopathy 
and probably early myelopathy.  In May 2003, the Veteran 
underwent complicated anterior and posterior cervical spine 
decompression and fusion/reconstruction surgery over multiple 
levels.  When seen post-operatively between July 2003 and 
mid-July 2004, he still had significant problems, although he 
had experienced relative improvement compared to preoperative 
complaints.  This physician indicated that the Veteran was 
unable to maintain his employment due to increased narcotic 
requirements.  The Veteran's complaints included bilateral 
upper extremity paresthesias, significant dysesthesias, as 
well as radicular pain.  The Veteran's surgeon concluded that 
he had reached the gamut of what the medical community had to 
offer in terms of improvement and that he should seriously 
consider applying for disability.

During an October 2004 examination, the Veteran complained of 
pain in his neck with radiation to his arms daily.  He 
described his pain as a burning sensation with occasionally 
sharp pain with an underlying dull ache, adding that flare-
ups occurred two to three times a week and lasted from 30 to 
40 minutes.  Medication was used for relief of pain.  The 
Veteran complained of dizziness and numbness down his arms.  
He walked unaided and used no braces.  The Veteran denied 
unsteadiness or falls due to pain.  He reported no trouble 
with activities of daily living but did report that he had to 
sleep at a 45-degree angle because he could not sleep flat 
due to his neck.  The Veteran indicated that he did not have 
any difficulty working in security.  However, he did have 
difficulty driving, turning his head the wrong way resulted 
in sharp pain and the need to change his arms when driving.  
He could no longer ride his motorcycle or horses or do any 
boating, or any activities that would cause significant 
jarring at the neck.  

Observance of his gait revealed that his head was not at 
midline, while his arms were comfortably at his sides and he 
had a brisk rhythm of spinal motion without abnormality.  
Range of motion of the cervical spine was noted to be: 
forward flexion, extension, and lateral flexion, right and 
left, to 45 degrees, left lateral rotation to 60 degrees, and 
right lateral rotation to 50 degrees, for a combined range of 
motion of 290 degrees with pain.  Motion was limited 
primarily by pain, particularly after repetitive motion.  The 
Veteran had a burning sensation to the back of his neck from 
the base of his shoulder blade without any specific 
tenderness when palpated.  No fixed deformities were noted on 
examination.  Sensory and motor examination were normal.  
Deep tendon reflexes were brisk bilaterally.  Rectal 
examination was normal.  Lesegue sign was negative; Waddle 
testing was essentially negative.  Neurological examination 
was normal to include normal bladder and bowel function.  The 
diagnosis was cervical DDD status post multiple surgeries.  
X-rays of the cervical spine revealed no evidence of any 
acute fracture or dislocation.  There had been prior fusion 
spanning from C4 to T1 with posterior rod and pedicle screw 
placement, an interbody fusion cage and anterior plate and 
screw hardware, with bilateral mild foraminal stenosis 
throughout the level of surgery.  Alignment was within normal 
physiologic limits.  

Based on the above, the evidence shows that, from the award 
of service connection to January 30, 2009, the Board finds 
that the Veteran's cervical spine disability was manifested 
by DDD and stenosis with partial ankylosis of the cervical 
spine, and forward flexion and extension to 45 degrees with 
combined range of motion of 290 degrees with pain.  He had a 
normal neurological examination without any evidence of 
incapacitating episodes requiring physician prescribed bed 
rest.  Moreover, there was no evidence of muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  Such symptoms even with consideration 
of DeLuca factors, here primarily pain, warrant no more than 
a 10 percent rating under the spinal rating criteria.  The VA 
examiner indicated that his strength was excellent.  A higher 
rating of 20, 30, 40, or 100 percent is not warranted, as the 
preponderance of the evidence of record fails to show 
unfavorable ankylosis of the entire spine, favorable or 
unfavorable ankylosis of the entire cervical spine, forward 
flexion of the cervical spine less than 31 degrees, or 
combined range of motion of the cervical spine less than 171 
degrees.  Consequently, prior to January 30, 2009, the Board 
concludes that the Veteran's cervical spine disability 
warranted no more than an initial 10 percent schedular 
rating.  

From January 30, 2009

Considering the pertinent evidence, in light of the above-
noted criteria, the Board finds that a rating in excess of 20 
percent, since January 30, 2009, is not warranted.

During a January 2009 VA examination, the Veteran complained 
of chronic pain in the neck and persistent numbness and 
tingling in both hands, which was diagnosed as severe CTS, 
that has progressively gotten worse since his last surgery.  
He took Percocet on an as needed basis, Tramadol three times 
a day, and neurontin 600 mg twice a day for pain with little 
relief.  The Veteran indicated that Percocet made him very 
drowsy.  He denied muscle spasm, leg or foot weakness, falls, 
unsteadiness, or any bladder or bowel problems.  The Veteran 
complained of fatigue, decreased motion, stiffness, weakness, 
and pain.  He described his pain as constant, moderate, dull 
and aching, but denied radiation of pain.  The Veteran 
reported severe flare-ups, every other day, usually at night 
and lasting hours.  He was unaware of any precipitating 
factors.  During flare-ups, the Veteran indicated that his 
range of motion was about the same; however, he had to take 
more Percocet which makes him very drowsy.  He denied 
incapacitating episodes and use of assistive aids or devices 
and reported that he could walk a quarter of a mile.  

On examination, appearance was symmetrical with his gait, 
posture and head position noted as normal.  No abnormal 
spinal curvatures were found, to include kyphosis, scoliosis, 
reverse lordosis, or lumbar flattening or lordosis.  There 
was partial ankylosis of the cervical spine without any 
ankylosis of the thoracolumbar spine or unfavorable ankylosis 
of the spine.  However, the Veteran was unable to rotate his 
head much making driving difficult due to limited line of 
vision.  There was no muscle spasm or guarding noted on 
examination.  But atrophy, pain with motion, tenderness, and 
weakness were noted bilaterally, which was severe enough to 
be responsible for abnormal gait or spinal contour.  Range of 
motion of the cervical spine was as follows: forward flexion 
to 25 degrees, extension and right lateral rotation to 23 
degrees, left lateral flexion to 18 degrees, right lateral 
flexion to 20 degrees, and left lateral rotation to 40 
degrees, for a combined range of motion of 149 degrees with 
pain.  Although there was objective evidence of pain 
following repetitive motion, there was no additional 
limitation after three repetitions of motion.  Sensory and 
motor examination was within normal limits.  X-rays revealed 
fixation plate extending from C4 to C7, as well has bilateral 
posterolateral stabilization rods and oblique fixation screws 
also extending from C4 to C7.  There appeared to be at least 
partial C5 to C7 corpectomies with a large cage prosthesis 
extending from the inferior margin of C4 to the superior half 
of C7.  Vertebral alignment was anatomic.  There was 
multilevel mild degenerative facet change and an anterior 
osteophyte was noted along the anterior/inferior margin of 
C3, and moderate to marked disc narrowing was seen at C7-T1.  
Laminectomy defects were seen at C4, C5 and C6.  There was no 
evidence of fracture.  There might be mild prevertebral soft 
tissue swelling.  The Veteran had been employed as a security 
guard for less than a year and reported no time lost from 
work during the last 12 months.  He had held jobs as a 
security guard and gunsmith with various companies since 
1995.  The diagnoses included: chronic cervical spine strain, 
status post multiple cervical spine surgeries, including C4-
T1 fusion with cage prosthesis and fixation with 
stabilization rods and screws; severe bilateral CTS; and 
cervical spine DDD and degenerative joint disease.  

The VA examiner indicated that the Veteran had problems 
lifting and carrying, lack of stamina, weakness or fatigue, 
and decreased strength with upper extremity pain.  These 
symptoms had a mild effect on dressing and chores, a moderate 
effect on shopping and traveling, a severe effect on 
exercise, and prevented sports.  They had no effect on 
recreation, feeding, bathing, toileting, or grooming.  The VA 
examiner opined that the Veteran's limitation due to his 
cervical spine disability would be mild with regard to his 
job as a security guard because it is not a physical job, it 
is sedentary.  However, he added that the Veteran would have 
pain, fatigue, decreased strength in the arms, problems with 
lifting and carrying and a limited line of vision without 
turning his whole body.  During flare-ups, the Veteran's 
range of motion is not limited any more than what it usually 
is; however, he becomes much more drowsy due to taking 
Percocet tablets for pain, and this does not allow him to 
drive or work. 

Based on the above, the evidence shows that, from January 30, 
2009, the Board finds that the Veteran's cervical spine 
disability was manifested by DDD and degenerative joint 
disease with partial ankylosis of the cervical spine, and 
forward flexion to 25 degrees with combined range of motion 
of 149 degrees with pain.  He had a normal neurological 
examination without any evidence of incapacitating episodes 
requiring physician prescribed bed rest.  Moreover, there was 
no evidence of muscle spasm or guarding, abnormal gait, or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  Such symptoms warrant no more than a 
20 percent rating under the spinal rating criteria.  A higher 
rating of 30, 40, or 100 percent is not warranted, as the 
preponderance of the evidence of record fails to show 
unfavorable ankylosis of the entire spine, favorable or 
unfavorable ankylosis of the entire cervical spine, forward 
flexion of the cervical spine less than 15 degrees, or 
combined range of motion of not greater than 120.  

The evidence of record does not show that the Veteran 
experienced additional functional loss due to pain, weakness, 
excess fatigability, or incoordination, to include with 
repeated use during flare-ups not already considered by the 
schedular criteria, thus the Board finds that a higher 
rating, in addition to applying the schedular criteria, is 
not warranted.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. 
App. at 204-7.  Consequently, from January 30, 2009, the 
Board concludes that the Veteran's cervical spine disability 
warrants no more than a 20 percent schedular rating.  


In sum, the Board finds that the preponderance of the 
evidence is against an initial schedular rating in excess of 
10 percent, prior to January 30, 2009, and a schedular rating 
in excess of 20 percent, from January 30, 2009, for the 
Veteran's cervical spine disability.  For that reason, the 
benefit-of-the-doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).

B.  Surgical Scar

Considering the pertinent evidence, in light of the above-
noted criteria, the Board finds that an initial rating of 30 
percent for surgical scarring is warranted.

The January 2009 VA examination report revealed the presence 
of an approximately 1-cm depression of the surgical scar on 
the posterior neck and upper back measuring 18-cm x 2-cm in 
diameter (the area of atrophy is midline and measures 18-cm x 
2-cm).  The Veteran's scar meets three characteristics of 
disfigurement as defined in Note 1 of Diagnostic Code 7800-a 
scar 13 or more cm in length, a scar at least 0.6 cm wide at 
the widest part, and a surface contour of a depressed scar.  

However, it has not been manifested with visible or palpable 
tissue loss and either gross distortion or asymmetry of two 
or more features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or with four or more characteristics of disfigurement 
to warrant a higher 50, or 80, percent rating under 
Diagnostic Code 7800.  

In this case, there also is no basis for the assignment of a 
rating under Diagnostic Codes 7803, 7804, or 7805.  Neither 
VA examination report shows that the Veteran's surgical scar 
was associated with any pain, frequent loss of covering of 
skin over the scar, or limitation of motion.  Thus, such 
findings would not support the assignment of a separate 
compensable rating (see 38 C.F.R. § 4.118, Diagnostic Codes 
7803-7805 (2008)).

Since grant of service connection, the Veteran's surgical 
scar has been no more than 30 percent disabling, as such 
there is no basis for staged ratings of the disability 
pursuant to Fenderson and Hart.  Fenderson, 12 Vet. App. at 
126; Hart, 21 Vet. App. at 509-10.  In sum, after resolving 
any reasonable doubt in favor of the Veteran, the Board finds 
that, based on the totality of the evidence, his surgical 
scar approximates the criteria for a 30 percent rating, and 
no more.  Gilbert, 1 Vet. App. at 53-56.  

The above determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  The 
Board notes that, pursuant to § 3.321(b)(1), the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, is authorized to approve an extraschedular 
evaluation if the case "presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  

The question of an extraschedular rating is a component of a 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step-a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.  

When the rating schedule is inadequate to evaluate a 
claimant's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step-a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extraschedular rating.  Id.  

The Veteran's surgical scar has been manifested by only three 
characteristics of disfigurement without any additional 
limitation of function or pain on palpitation.  The criteria 
for a 30 percent rating contemplate these symptoms.  Hence, 
referral for consideration of an extraschedular rating is not 
warranted.




ORDER

An initial rating in excess of 10 percent for fusion of the 
cervical spine at C4-T1 with retained hardware and 
DDD/radiculopathy, status post multiple surgeries, prior to 
January 30, 2009, is denied

A rating in excess of 20 percent for fusion of the cervical 
spine at C4-T1 with retained hardware and DDD/radiculopathy, 
status post multiple surgeries, from January 30, 2009, is 
denied.

An initial 30 percent rating for a residual surgical scar due 
to fusion of the cervical spine at C4-T1, is granted, subject 
to the law and regulations governing the payment of monetary 
benefits.


REMAND

The Board notes that the Veteran has stated that he has lost 
jobs because of the medications he is taking to relieve pain 
caused by his cervical spine disability; his private surgeon 
has stated that multiple attempts to improve the Veteran's 
situation have not been successful and that he should 
consider applying for disability; and the January 2009 VA 
examiner noted that the Veteran has problems with lifting and 
carrying and a limited line of vision without turning his 
whole body and that, during flare-ups, he becomes much more 
drowsy due to taking Percocet tablets for pain, which does 
not allow him to drive or work.  When considered in 
combination, the Board finds that the above evidence raises 
the question of possible entitlement to an extraschedular 
rating for the Veteran's cervical spine disability.  As noted 
above, the Board may not assign an extraschedular rating in 
the first instance.  Thus, the Board will remand the case to 
the RO for consideration of whether the rating schedule is 
inadequate to evaluate the Veteran's cervical spine 
disability, and, if so, then the case should be referred to 
the Under Secretary for Benefits or the Director of the 
Compensation and Pension Service for a determination of 
whether his disability picture requires the assignment of an 
extraschedular rating.  Id.



Accordingly, the case is REMANDED for the following action:

1.  Consider whether the Veteran's 
cervical spine disability warrants 
referral to the Under Secretary for 
Benefits or the Director of the 
Compensation and Pension Service for a 
determination of whether his disability 
picture requires the assignment of an 
extraschedular rating under 38 C.F.R. § 
3.321 (2008).  
If it does, refer the claim to the Under 
Secretary for Benefits or the Director of 
the Compensation and Pension Service for 
consideration.

2.  After completion of the above and any 
additional notice or development deemed 
appropriate, reconsider the Veteran's 
cervical spine claim on an extraschedular 
basis.  If the benefit sought on appeal 
is not granted to the Veteran's 
satisfaction, furnish him and his 
representative an SSOC and afford them an 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


